Exhibit (10.3)
TERMS AND CONDITIONS OF 2009
PERFORMANCE SHARE UNIT AWARD
     Performance Share Unit Award made as of the 1st day of April 2009 (the
“Award Date”), by The McGraw-Hill Companies, Inc., a New York corporation
(“McGraw-Hill”).
     WHEREAS, the Board of Directors of McGraw-Hill (the “Board”) has designated
the Compensation Committee of the Board (the “Committee”) to administer the 2002
Stock Incentive Plan, as amended and restated (the “Plan”), with respect to
certain executives of the Company;
     WHEREAS, capitalized terms not otherwise defined herein shall have the
meanings set forth for such terms in the Plan;
     WHEREAS, the Committee has determined that the Employee should be granted a
Performance Share Unit Award under the Plan for the number of Performance Share
Units (“Units”) as specified in the Employee’s Performance Share Unit Award
Document; and
     WHEREAS, the Employee is accepting the Performance Share Unit Award subject
to the terms and conditions set forth below:
     1. Grant of Awards. The grant of this Performance Share Unit Award
(“Award”) is subject to the terms and conditions hereinafter set forth with
respect to the Units covered by this Award. Payment, if any, under the Award
will be made in the number of shares of Stock



--------------------------------------------------------------------------------



 



 

 2
corresponding to the number of Units earned hereunder, with each Unit
corresponding to one share of Stock, together with an amount in cash equal to
the value of the Dividend Equivalents on such Shares.
     Upon grant of the Award, no stock or other certificate representing said
Units or the shares of Stock represented thereby will be issued to or registered
in the name of the Employee. The ultimate receipt of the shares of Stock by the
Employee and payment of Dividend Equivalents thereon is contingent upon
achievement of the EPS goal established by the Committee hereunder and the
additional requirements set forth herein.
     The Employee does not have an absolute right to receive a fixed or
determinable amount either at the inception or expiration of the Award Period
(as defined below).
     2. Performance Goals. The achievement of this Award shall be measured
against a one-year Earnings Per Share (“EPS”) schedule established by the
Committee for 2009. This schedule shall govern the determination of the Units
earned and payable hereunder subject to and in accordance with the other terms
of this Award. If 2009 EPS equals 100% of the target EPS goal, the Employee
shall earn 100% of the Units, subject to the additional requirements hereunder.
For 2009 EPS between the minimum payout level as established by the Committee
and the target goal, the Employee shall earn a pro rata portion of the Units.
For EPS growth that equals or exceeds the 150% payout level, as established by
the Committee, the Employee shall earn 150% of the Units payable at the 100%
payout level. For growth between the target goal and the 150% payout level, as
established by the Committee, the Employee shall earn 100% of



--------------------------------------------------------------------------------



 



3

the Units plus a pro rata portion of the additional Units between the 100% and
150% payout levels.
     For purposes of this Award, EPS means diluted earnings per share as shown
on the Consolidated Statement of Income in the Company’s Annual Report adjusted
to exclude the following items:

  (1)   Charges for Discontinued Operations;     (2)   Charges for Extraordinary
items and any other unusual or non-recurring items of loss or expense, including
restructuring charges;     (3)   The impact of changes in Accounting Principles
when any such change was not reflected in EPS for the 2008 fiscal year;     (4)
  Any one-time charge, or dilution caused by seasonal impact or other factors,
resulting from any acquisition or divestiture; and     (5)   The effect of
changes in Federal corporate Tax Rates.

     Items (1) through (4) above shall be taken into account as adjustments to
EPS for purposes of calculating the amount of this Award earned by the Employee
only to the extent that they are separately identified on the Consolidated
Statement of Income in the Company’s Annual Report or separately quantified in
the Notes to the Consolidated Financial Statements or in the Management’s
Discussion and Analysis section of the Company’s Annual Report or in other
Company filings with the Securities and Exchange Commission. Notwithstanding
anything contained herein, the Committee, in its sole discretion, reserves the
right: (i) with respect to any Employee who is, in the year such Award becomes
deductible by the Company, a “covered employee” within the meaning of Section
162(m)(3) of the Internal Revenue Code of 1986, as amended (together with the
Regulations thereunder, the “Code”), to exclude from the



--------------------------------------------------------------------------------



 



4

computation of EPS all or any part of any item of extraordinary, unusual,
non-recurring or special gain or income (but not any item of loss or expense),
whether or not shown separately on the Consolidated Statement of Income, and
whether or not separately quantified in the Notes to the Consolidated Financial
Statements or in the Management’s Discussion and Analysis section of the
Company’s Annual Report or in other Company filings with the Securities and
Exchange Commission, that the Committee considers appropriate to so exclude,
(ii) with respect to any Employee, to exclude less than all of an item of loss
or expense described in Items (1) through (5) above, and (iii) with respect to
any Employee who is not, in the year such Award becomes deductible by the
Company, a “covered employee” (or who is a “covered employee” but whose
aggregate compensation, including this Award, is less than $1 million), to
exclude from the computation of EPS all or any part of any item of
extraordinary, unusual, non-recurring or special gain, income, loss or expense,
whether or not shown separately on the Consolidated Statement of Income, and
whether or not separately quantified in the Notes to the Consolidated Financial
Statements or in the Management’s Discussion and Analysis section of the
Company’s Annual Report or in other Company filings with the Securities and
Exchange Commission, that the Committee considers appropriate to so exclude.
     It is the intention of the Company that this Award shall satisfy the
requirements for “other performance based compensation” within the meaning of
Section 162(m)(4)(C) of the Code, except to the extent Section 9 herein becomes
applicable, and be deductible by the Company notwithstanding the provisions of
Section 162(m)(1) of the Code disallowing deductions for annual compensation in
excess of $1 million paid or accrued to or for a “covered employee”. The Company
reserves the right, in the event that any portion of this Award otherwise
payable hereunder to a “covered employee” is ineligible for treatment as “other
performance based



--------------------------------------------------------------------------------



 



5

compensation” and if, but only if, such ineligibility would result in the loss
of tax deductions to the Company, to defer, in whole or in part, the Employee’s
receipt of such Award under the terms of the following paragraph, but only with
respect to Awards that become payable before a Change of Control, in all cases
subject to and in accordance with the requirements of Treasury Regulations
Section 1.409A-2(b)(7)(i) or any successor provision thereto.
     Under the circumstances described in the preceding paragraph and in
accordance therewith, (a) the Employee shall, but only to the extent necessary
to avoid a deduction limitation to the Company, forfeit all rights to this Award
and (b) the Company shall credit to an account for the Employee maintained on
the books and records of the Company an amount equal to the Fair Market Value on
the Payment Date (as defined below) of such shares of Stock and the value of
such Dividend Equivalents as would be otherwise payable hereunder. The amount
credited for the Employee’s account, together with interest calculated at the
same rates used to calculate interest on deferred balances in the Company’s Key
Executive Short-Term Deferred Compensation Plan or any successor plan thereto
(in each case, as in effect from time to time), shall be paid in a lump sum on
the earliest date at which the Company reasonably anticipates that the deduction
of the payment of the amount shall not be limited or eliminated by application
of Section 162(m) of the Code.
     3. Maturity and Payment Dates. The maturity date of this Award shall be
December 31, 2011 (the “Maturity Date”). The “Payment Date” referred to herein
shall be a date in 2012 that is on or before January 31, 2012.
     4. Distribution Following Maturity Date. If the Employee remains an
employee of the Company through the Maturity Date, the Units earned in
accordance with the payout



--------------------------------------------------------------------------------



 



6

schedule established by the Committee, together with any Dividend Equivalents
earned thereon (as determined in accordance with Section 6 hereof), shall be
paid to the Employee on the Payment Date. The Units payable to the Employee
shall be converted into shares of Stock and such shares shall be delivered to
the Employee on the Payment Date. Any Dividend Equivalents earned on such shares
shall be paid in cash on the Payment Date.
     Before payment is made to the Employee, the Company must withhold all
applicable Federal, state and local income taxes. The Company shall hold back a
sufficient number of the shares and cash which would otherwise be delivered to
the Employee to satisfy the required withholding obligation.
     5. Termination of Employment Prior to Maturity Date. In the event of the
termination of the Employee’s employment with the Company prior to the Maturity
Date due to (i) Normal Retirement, Early Retirement, or Disability under the
Company’s or one of its subsidiaries’ retirement or disability plans,
(ii) death, or (iii) with the approval of the Committee, in connection with a
termination by the Company other than for Cause, the Employee shall be eligible
to receive payment of a pro rata portion of this Award.
     Except as provided in Section 9 hereof, in the event the Employee
voluntarily resigns his or her employment with the Company or is involuntarily
terminated by the Company for Cause prior to the Maturity Date, the Employee
shall forfeit the right to any payment under this Award.
(a) Determination of Pro Rata Award Opportunity.
          (i) The pro rata portion of the Award to be received by the Employee
if he or she terminates because of Normal Retirement, Early Retirement, or
Disability



--------------------------------------------------------------------------------



 



7

under the Company’s or one of its subsidiaries’ retirement or disability plans,
shall be determined: (a) first, by multiplying the number of Units by a
fraction, the numerator of which is the number of years completed (counting the
year of termination as a completed year) during the period commencing on
January 1, 2009, and ending on the Maturity Date (the “Award Period”) and the
denominator of which is three years; (b) second, by determining the achievement
of 2009 EPS; and (c) by awarding the number of Units determined in (a) based on
the degree to which the achievement calculated in (b) achieves the EPS goal
established for the Award, subject to the limits set forth in the goal and
payout schedule established for this Award and to the provisions of Section 2
hereof.
          (ii) The pro rata portion of the Award to be received by the Employee,
with the approval of the Committee, in connection with a termination by the
Company other than for Cause, shall be determined: (a) first, by multiplying the
number of Units by a fraction, the numerator of which is the number of full
months during the performance period in which the Employee participated and the
denominator of which is 36 months; (b) second, by determining the achievement of
2009 EPS; and (c) by awarding the number of Units determined in (a) based on the
degree to which the achievement calculated in (b) achieves the EPS goal
established for the Award, subject to the limits set forth in the goal and
payout schedule established for this Award and to the provisions of Section 2
hereof.
          (iii) The pro rata portion of the Award to be received by the Employee
if he or she terminates because of death, shall be determined: (a) first, by
multiplying the number of Units by a fraction, the numerator of which is the
number of years completed during the Award Period (counting the year of
termination as a completed year) and the



--------------------------------------------------------------------------------



 



8

denominator of which is three years; (b) second, by determining the achievement
of 2009 EPS; and (c) by awarding the number of Units determined in (a) based on
the degree to which the achievement calculated in (b) achieves the EPS goal
established for the Award, subject to the limits set forth in the goal and
payout schedule established for this Award and to the provisions of Section 2
hereof.
(b) Distribution of Pro Rata Award.
          (i) Termination Other Than for Death. In the event of the termination
of the Employee’s employment with the Company prior to the Maturity Date other
than for death (including, without limitation, Normal Retirement, Early
Retirement, Disability under the Company’s or one of its subsidiaries’
retirement or disability plans, or other than for Cause), the Employee’s pro
rata portion of the Award (if any) determined to have been earned out pursuant
to Section 5(a) herein shall be delivered to the Employee on the Payment Date.
          (ii) Termination for Death. In the event of the termination of the
Employee’s employment with the Company prior to the Maturity Date due to death,
the Employee’s pro rata portion of the Award (if any) determined to have been
earned out pursuant to Section 5(a) herein shall be delivered to the Employee,
not later than March 15, in the year immediately following the year in which
death occurred.
     6. Voting and Dividend Rights. Prior to the delivery of any shares of Stock
covered by this Award, the Employee shall not have the right to vote or to
receive any dividends with respect to such shares. Notwithstanding the
foregoing, the Employee shall be eligible to receive Dividend Equivalents with
respect to the number of Units earned under the Award, if any, in the



--------------------------------------------------------------------------------



 



9

amount of the regular cash dividends payable on the equivalent number of shares
of Stock (with each Unit corresponding to one share of Stock) for the period
beginning January 1, 2010, and ending on the Maturity Date (or, if applicable,
the date of payment in accordance with Section 5(b)(ii) hereof), which Dividend
Equivalents shall be paid in cash on the Payment Date (or the date of payment in
accordance with Section 5(b)(ii) hereof), subject to the additional requirements
set forth herein.
     7. Transfer Restrictions. This Award and the Units and Dividend Equivalents
are nontransferable (other than by will or by the laws of descent and
distribution), and may not be transferred, sold, assigned, pledged or
hypothecated and shall not be subject to execution, attachment or similar
process. Any attempt to effect any of the foregoing shall be null and void.
     8. Miscellaneous. These Terms and Conditions (a) shall be binding upon and
inure to the benefit of any successor of the Company, (b) shall be governed by
the laws of the State of New York and any applicable laws of the United States,
and (c) may not be amended or modified in any way without the express written
consent of both the Company and the Employee. Consent on behalf of the Company
may only be given through a writing signed, dated and authorized by the
Executive Vice President of Human Resources for McGraw-Hill, which directly
refers to these Terms and Conditions and this Award. No other modifications to
these Terms and Conditions are valid under any circumstances. No contract or
right of employment shall be implied by this Award. If this Award is assumed or
a new award is substituted therefor in any corporate reorganization (including,
but not limited to, any transaction of the type referred to in Section 424(a) of
the Code), employment by such assuming or substituting corporation or by a
parent corporation or subsidiary thereof shall be considered for all purposes of
this Award to be employment by the Company.



--------------------------------------------------------------------------------



 



10

     In the event of any merger, reorganization, consolidation,
recapitalization, dividend (other than a dividend or its equivalent which is
credited to the employee or a regular cash dividend), stock split or other
change in corporate structure affecting the Stock, such substitution or
adjustment shall be made in the number of Units granted pursuant to this Award
as may be determined to be appropriate by the Committee in its sole discretion.
     Any payment pursuant to this Award shall not be deemed compensation for
purposes of computing benefits under any retirement plan of the Company, and,
except as the Committee may otherwise determine, shall not affect any benefits
under any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the level of compensation.
     9. Change in Control. In the event of a Change in Control, the following
shall apply:
          (a) If the Change in Control occurs prior to December 31, 2009, the
EPS goal hereunder shall be deemed to have been achieved, and such achievement
shall be at the higher of (i) the target EPS goal and (ii) the EPS goal the
Employee would have earned for the Award cycle if the achievement of the
relevant goal were measured as of the date such Change in Control is determined
to have occurred solely with respect to the time frame in which the Award was
outstanding. If the Change in Control occurs on or after December 31, 2009,
achievement shall be determined based on the achievement of 2009 EPS, subject to
the limits set forth in the goal and payout schedule established for this Award
and the provisions of Section 2 hereof.
     (b) (i) If the Change in Control constitutes a “change in control event”
within the meaning of Section 409A(a)(2)(A)(v) of the Code (a “Section 409A
Change in



--------------------------------------------------------------------------------



 



11

Control”), then a pro rata portion of the Units earned under this Award as
determined in Section 9(b)(ii) below shall be distributed immediately to the
Employee in the form of shares of Stock, together with an amount in cash equal
to the Dividend Equivalents, if any, on such shares for the period from
January 1, 2010, through the Change in Control. If such Change in Control is not
a Section 409A Change in Control, then all of the Units earned under this Award
shall be converted into cash in accordance with Section 9(c) below and payment
shall be made on the Payment Date or, if earlier, the Separation Payment Date,
in accordance with the provisions of Section 9(c).
          (ii) Calculation of the pro rata portion of the Units to be
distributed to the Employee hereunder in the event of a Section 409A Change in
Control shall be determined solely by multiplying the number of Units earned
under this Award by a fraction, (x) the numerator of which is the number of
calendar quarters of the 12 quarter cycle for the award which have occurred from
the date hereof up to and including the calendar quarter in which the Section
409A Change in Control occurred and (y) the denominator of which is 12 quarters.
     (c) (i) The Units earned under this Award other than the Units distributed
to the Employee as shares of Stock pursuant to Section 9(b)(i) above in the
event of a Section 409A Change in Control shall be converted into cash by the
Company as of the date such Change in Control is determined to have occurred.
The converted cash amount for each share of Stock shall be the Change in Control
Price. For purposes of this paragraph, the “Change in Control Price” means the
highest cash price per share of Stock paid in any transaction reported on the
Consolidated Transaction Reporting System, or paid or offered in the transaction
or transactions that result in the Change in Control or any other



--------------------------------------------------------------------------------



 



12

bona fide transaction related to a Change in Control or possible Change in
Control at any time during the sixty-day period ending on the date of the Change
in Control, as determined by the Committee. Such cash amounts shall be retained
by the Company for the benefit of the Employee and thereafter shall be
distributed by the Company to the Employee on the Payment Date or, if earlier,
the Separation Payment Date, in accordance with the other provisions of this
Section 9(c).
          (ii) If the payment to the shareholders of the Company in connection
with the transaction giving rise to a Change in Control is in the form of
securities, either in whole or in part, then for the purpose of determining the
Change in Control Price such securities shall be deemed converted immediately by
the Company into a cash equivalent amount as of the date of the Change in
Control. The determination of such cash equivalent amount for such securities
shall be made by an independent investment banking firm selected by the Company.
The determination of the cash equivalent amount by this independent investment
banking firm shall be final, conclusive and binding on all persons having an
interest therein. All fees incurred in retaining this investment banking firm
shall be paid for by the Company. These cash amounts so determined as a cash
equivalent in the manner provided herein, together with the cash derived from
converting the shares of Stock into cash under Section 9(c)(i) above, shall be
retained by the Company for the benefit of the Employee and thereafter shall be
distributed by the Company to the Employee on the Payment Date.
          (iii) Notwithstanding anything herein to the contrary in
Sections 9(c)(i) and 9(c)(ii) above, if in connection with a Change in Control
the Company elects to fund other payments due senior executives of the Company
pursuant to various management



--------------------------------------------------------------------------------



 



13

and benefit plans by effecting payments to the “rabbi trust” for which the Bank
of New York acts as trustee or through some other comparable vehicle in order to
protect these payments for the benefit of the senior executives, the Company in
such instance shall immediately fund the cash payment referred to herein on the
same basis, for example, using a rabbi trust or other comparable vehicle, that
are provided for other payments due senior executives of the Company.
          (iv) If the Employee is terminated involuntarily (except for Cause)
prior to the Maturity Date, Employee shall receive a cash payment computed as
provided in Section 9(c) (i) and (ii) with respect to the Units that were not
converted into shares of Stock and distributed to the Employee pursuant to
Section 9(a) and (b)(i) calculated as of the date such Change in Control is
determined to have occurred. The Employee shall receive the payment on (A) the
Separation Payment Date, if the Change in Control is a Section 409A Change in
Control and the Separation Date is not more than two years after the Change in
Control, or (B) the Payment Date, if the Change in Control is not a Section 409A
Change in Control or the Separation Date is more than two years after the Change
in Control. For purposes of this Section 9(c), the “Separation Date” means the
date of the Employee’s “separation from service” with the Company within the
meaning of Section 409A(a)(2)(A)(i) of the Code, and the “Separation Payment
Date” means the Separation Date or, if the Employee is a “specified employee” as
of the Separation Date within the meaning of Section 409A(a)(2)(B)(i) of the
Code, the date that is six months after the Separation Date (or, if earlier, the
date of the Employee’s death).
          (v) If the employment of the Employee is terminated voluntarily prior
to the Maturity Date and the Employee receives severance in accordance with any
of the



--------------------------------------------------------------------------------



 



14

provisions of the severance plan in which the Employee participates at the time
of a Change in Control, the Employee shall receive a cash payment computed as
provided in Section 9(c) (i) and (ii) with respect to the Units that were not
converted into shares of Stock and distributed to the Employee pursuant to
Section 9(a) and (b)(i) calculated as of the date such Change in Control is
determined to have occurred. The Employee shall receive the payment on (A) the
Separation Payment Date, if the Change in Control is a Section 409A Change in
Control and the Separation Date is not more than two years after the Change in
Control, or (B) the Payment Date, if the Change in Control is not a Section 409A
Change in Control or the Separation Date is more than two years after the Change
in Control.
          (vi) If the employment of the Employee is terminated due to Retirement
or Disability under the Company’s or one of its subsidiaries’ retirement or
disability plans prior to the Maturity Date, the Employee shall receive a cash
payment computed as provided in Section 9(c)(i) and (ii) with respect to the
Units that were not converted into shares of Stock and distributed to the
Employee pursuant to Section 9(a) and (b)(i) calculated as of the date the
Change in Control is determined to have occurred. The Employee shall receive
such payment on (A) the Separation Payment Date, if the Change in Control is a
Section 409A Change in Control and the Separation Date is not more than two
years after the Change in Control, or (B) the Payment Date, if the Change in
Control is not a Section 409A Change in Control or the Separation Date is more
than two years after the Change in Control.
          (vii) If the employment of the Employee is terminated due to death
prior to the Maturity Date, upon such termination, the Employee shall receive a
cash



--------------------------------------------------------------------------------



 



15

payment computed as provided in Section 9(c)(i) and (ii) with respect to the
Units that were not converted into shares of Stock and distributed to the
Employee pursuant to Section 9(a) and (b)(i) calculated as of the date the
Change in Control is determined to have occurred.
          (d) If in the event of a Change in Control no listing or registration
statement is in effect pursuant to Section 10 below, the Company shall
distribute to the Employee a cash equivalent amount representing the shares of
Stock to be distributed to the Employee.
     10. Securities Law Requirements. The Company shall not be required to issue
shares of Stock in settlement of or otherwise pursuant to this Award unless and
until (a) the shares have been duly listed upon each stock exchange on which the
Stock is then registered; (b) a registration statement under the Securities Act
of 1933, as amended, with respect to such shares is then effective; and (c) the
issuance of the shares would comply with such legal or regulatory provisions of
such countries or jurisdictions outside the United States as may be applicable
in respect of this Award.
     11. Section 409A. This Award is intended to provide for the “deferral of
compensation” within the meaning of Section 409A(d)(1) of the Code and to meet
the requirements of Section 409A(a)(2), (3) and (4) of the Code, and it shall be
interpreted and construed in accordance with this intent.
     12. Incorporation of Plan Provisions. This Award, including the Units and
the shares of Stock, if any, to be issued hereunder, is made pursuant to the
Plan and, except where specifically noted, the terms and conditions thereof are
incorporated as if fully set forth herein.